Exhibit 10.21

 

AMENDMENT NO. 1 AND LIMITED WAIVER

TO

$10,000,000 U.S. CREDIT AGREEMENT

 

THIS AMENDMENT NO. 1 AND LIMITED WAIVER dated as of December 14, 2004 (this
“Amendment”), is entered into by and among Euronet Worldwide, Inc., a Delaware
corporation, as Borrower Agent and as a Borrower, PaySpot, Inc., a Delaware
corporation, Euronet USA, Inc., an Arkansas corporation, Prepaid Concepts, Inc.,
a California corporation, Call Processing, Inc., a Texas corporation (each a
“Borrower”, and collectively, the “Borrowers”), and Bank of America, N.A., a
national banking association, as agent and as a lender (the “Lender”).

 

RECITALS

 

A. The Borrowers and the Lender, as agent and a lender have entered into that
certain $10,000,000 U.S. Credit Agreement dated as of October 25, 2006 (the
“Credit Agreement”).

 

B. The Borrowers have requested that the Lender grant certain waivers and
amendments to the Credit Agreement, including to permit the issuance and sale of
certain Convertible Senior Debentures, as more fully described herein.

 

C. Subject to the representations and warranties of the Borrowers and upon the
terms and conditions set forth in this Amendment, the Lender is willing to grant
such waivers and amendments as more fully set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, and to induce the Lender to
enter into this Amendment, the Borrowers and the Lender hereby agree as follows:

 

SECTION 1. DEFINED TERMS. Capitalized terms used herein but not otherwise
defined herein shall have the meaning assigned to such terms in the Credit
Agreement.

 

SECTION 2. AMENDMENTS.

 

2.1 Section 7.7 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“7.7 Indebtedness. Except as disclosed on Schedule 10.1 or as otherwise
permitted by Section 10.1, no Borrower has any Indebtedness for money borrowed
or any direct or indirect obligations under any leases or any agreements of
guaranty or security except for the endorsement of negotiable instruments in the
ordinary course of business for deposit or collection. The Indebtedness
disclosed on Schedule 10.1 or that is otherwise permitted by Section 10.1 is not
superior in any right of payment or otherwise to any Indebtedness owing to the
Agent of the Lenders.”



--------------------------------------------------------------------------------

2.2 Section 8.4(d) of the Credit Agreement is hereby amended as follows:

 

(a) the word “and” immediately proceeding clause (ii) therein is deleted; and

 

(b) the following new clause (iii) is inserted immediately after clause (ii):

 

“ and, (iii) that no default or event of default exists pursuant to the
Convertible Senior Debenture Documents or, if any such default or event of
default exists, stating the nature and status thereof.”

 

2.3 Section 8.5 of the Credit Agreement is hereby amended by inserting at the
end of such Section the phrase:

 

“, including, without limitation, the occurrence of any default or event of
default under any Convertible Senior Debenture Document”

 

2.4 The definition of “Funded Debt” in Section 9.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“Funded Debt” means, without duplication, all long term and current Indebtedness
as described in subsections (i), (iii) and (vi) of the definition of
“Indebtedness” set forth in Exhibit 1 hereto (including Indebtedness to
shareholders), less any proceeds of any Indebtedness incurred by the Holding
Company Borrower in connection with the issuance and sale of the Convertible
Senior Debentures held by the Holding Company Borrower in the Proceeds Account.

 

2.5 Section 10.1 of the Credit Agreement is hereby amended as follows:

 

(a) The phrase “and (m) in addition to the Indebtedness described in Section
10.1(a) through Section 10.1(l), Indebtedness on a consolidated basis for the
Borrowers, not exceeding, at any time outstanding, an aggregate principal amount
of Five Hundred Thousand Dollars ($500,000)” shall be amended and restated in
its entirety to read as follows:

 

“(m) up to an aggregate principal amount of $125,000,000 (or such greater amount
to the extent the initial purchaser’s option to purchase additional Convertible
Senior Debentures is exercised in accordance with its terms, provided that such
amount shall not exceed $140,000,000) of Indebtedness incurred by the Holding
Company Borrower in connection with the Convertible Senior Debentures and (n) in
addition to the Indebtedness described in Section 10.1(a) through Section
10.1(m), Indebtedness on a consolidated basis for the Borrowers, not exceeding,
at any time outstanding, an aggregate principal amount of Five Hundred Thousand
Dollars ($500,000); provided that no Indebtedness otherwise permitted by this
Section 10.1, shall result in or cause a breach or default under any Convertible
Senior Debenture Document”

 

2.6 Section 10.2 of the Credit Agreement is hereby amended by inserting at the
end of the last paragraph of such Section the following:

 

“provided further that no Lien otherwise permitted by this Section 10.2 shall
result in the creation or imposition of a Lien on the assets of the Holding
Company Borrower or any of its Subsidiaries under any Convertible Senior
Debenture Document”



--------------------------------------------------------------------------------

2.7 Section 10.7 of the Credit Agreement is hereby amended by inserting a
proviso at the end of such Section to read as follows:

 

“; provided, that the Holding Company Borrower may make payments to a holder of
the Convertible Senior Debentures as permitted by Section 10.13(b)”

 

2.8 Section 10.9 of the Credit Agreement is hereby amended by adding at the end
of the last paragraph of such Section the following sentence:

 

“In no event will any Investment otherwise permitted by this Section 10.9 result
in or cause a breach or default under any Convertible Senior Debenture
Document.”

 

2.9 Article 10 of the Credit Agreement is hereby amended by inserting a new
Section 10.13 to read as follows:

 

“10.13 Limitation on Voluntary Payments and Modifications of Certain Documents.
The Holding Company Borrower shall not, and shall not permit any of its
Subsidiaries to:

 

(a) amend, modify or waive, or permit the amendment, modification or waiver of
the Convertible Senior Debenture Documents without the prior written consent of
the Agent; or

 

(b) make or offer to make any sinking fund payment, payment, prepayment,
redemption, defeasance, purchase or acquisition for value (including, without
limitation, by way of depositing with the trustee with respect thereto money or
securities before due for the purpose of paying when due) or otherwise segregate
funds with respect to the Convertible Senior Debenture Documents other than:

 

(i) regularly scheduled interest payments (including contingent interest, if
any) required to be made in cash;

 

(ii) conversions of the Convertible Senior Debentures into common stock of the
Holding Company Borrower;

 

(iii) the redemption, retirement, repurchase, acquisition for value or payments
of cash in connection with a conversion of Convertible Senior Debentures,
provided, that

 

(A) both before and after giving effect to such redemption, repurchase,
retirement, acquisition or conversion no Default or Event of Default shall have
occurred and be continuing; and

 

(B) the Agent shall have received a Compliance Certificate certifying the
matters described therein after giving effect to any such redemption,
retirement, repurchase, acquisition or conversion.



--------------------------------------------------------------------------------

2.10 Section 11.1(j) of the Credit Agreement is hereby amended and restated to
read as follows:

 

“(j) Change of Control. (i) Except as permitted by Section 10.4, any Change of
Control of any U.S. Subsidiary Borrower or any acquisition by a third-party of
more than fifty percent (50%) of the ownership or voting capital of Holding
Company Borrower or (ii) a “Change of Control” as defined in the Convertible
Senior Debenture Indenture shall have occurred.”

 

2.11 Article 11 of the Credit Agreement is hereby amended by inserting a new
Section 11.1(l) to read as follows:

 

“(l) Default Under Other Agreements. The Holding Company Borrower or any of its
Subsidiaries shall default in the payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) of any amount
owing in respect of the Convertible Senior Debenture Documents; or the Holding
Company Borrower or any of its Subsidiaries shall default in the performance or
observance of any obligation or condition with respect to any Convertible Senior
Debenture Document, if the effect of such default is to accelerate the maturity
or cause a mandatory redemption of any Indebtedness pursuant to any Convertible
Senior Debenture Document or to permit the holder or holders thereof, or any
trustee or agent for such holders, to accelerate the maturity or require a
redemption or other repurchase thereof of any such Indebtedness, or any such
Indebtedness shall become or be declared to be due and payable prior to its
stated maturity other than as a result of a regularly scheduled payment or a
redemption or repurchase of such Indebtedness in accordance with Section 10.13;
or any such Indebtedness shall be declared to be due and payable, or shall be
required to be prepaid, redeemed, purchased or defeased, or an offer to prepay,
redeem, purchase or defease such Indebtedness shall be required to be made, in
each case prior to its stated maturity other than as a result of a regularly
scheduled payment or a redemption or repurchase of such Indebtedness in
accordance with Section 10.13.

 

2.12 Exhibit 1 to the Credit Agreement is hereby amended by inserting the
following new defined terms in the appropriate alphabetical order:

 

“Convertible Senior Debenture Indenture” shall mean that certain Indenture
between the Holding Company Borrower and U.S. Bank National Association, as
Trustee, dated as of December [—], 2004, as the same may be amended, restated,
supplemented or otherwise modified in accordance with the terms of this
Agreement.

 

“Convertible Senior Debentures” shall mean the Convertible Senior Debentures
issued by the Holding Company Borrower pursuant to the Convertible Senior
Debenture Indenture, in the maximum aggregate principal amount not to exceed
$125,000,000 (or such greater amount to the extent the initial purchaser’s
option to purchase additional Convertible Senior Debentures is exercised in
accordance with its terms, provided that such amount shall not exceed
$140,000,000), as the same may be amended, restated, supplemented or otherwise
modified in accordance with the terms of this Agreement.

 

“Convertible Senior Debenture Documents” shall mean the Convertible Senior
Debenture Indenture and the Convertible Senior Debentures.



--------------------------------------------------------------------------------

“Proceeds Account” shall mean that certain account maintained with the Agent,
established by the Holding Company Borrower for the purpose of depositing
proceeds in connection with the issuance and sale of the Convertible Senior
Debentures, unless such account offers inferior interest rates or fees than a
comparable account with another reputable banking institution, and in such case
the Holding Company Borrower may designate such comparable account as the
“Proceeds Account”.

 

SECTION 3. WAIVERS

 

(a) The Lender hereby waives Section 8.10 of the Credit Agreement solely to the
extent such Section requires EFT Services France SAS, Euronet Services spol
s.r.o and PT Euronet Sigma Nusantara (the “Excluded Subsidiaries”), each an
indirect Subsidiary of the Holding Company Borrower, to deliver to the Agent
Guaranty Agreements executed by such Excluded Subsidiaries and each other Post
Availability Condition in connection therewith.

 

SECTION 4. LIMITATIONS ON AMENDMENTS AND WAIVERS.

 

4.1 The amendments and waivers set forth in Sections 2 and 3 above are effective
for the purposes set forth herein and will be limited precisely as written and
will not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of the Credit Agreement or any other Loan
Document, (b) otherwise prejudice any right or remedy which the Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or any other Loan Document or (c) be a consent to any future
amendment, waiver or modification of any other term or condition of the Credit
Agreement or any other Loan Document.

 

4.2 This Amendment is to be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein waived or amended,
are hereby ratified and confirmed and will remain in full force and effect.

 

SECTION 5. REPRESENTATIONS AND WARRANTIES. In order to induce the Lender to
enter into this Amendment, the Borrowers represents and warrant to the Lender as
follows:

 

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents (other than those which expressly
speak as of a different date) are true, accurate and complete in all material
respects as of the date hereof and (b) no Default or Event of Default has
occurred and is continuing;

 

5.2 Each Borrower has the corporate power and authority and legal right to
execute and deliver this Amendment and to perform its obligations hereunder.
Such execution and delivery have been duly authorized by proper proceedings, and
this Amendment constitutes the legal, valid and binding obligations of each
Borrower, enforceable against each of them in accordance with their respective
terms;

 

5.3 The articles of incorporation, bylaws and other organizational documents of
each Borrower delivered to the Lender as a condition precedent to the
effectiveness of the Credit Agreement are true, accurate and complete and have
not been amended, supplemented or restated and are and continue to be in full
force and effect; and



--------------------------------------------------------------------------------

5.4 The execution, delivery and performance of this Amendment will not violate
any law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on any Borrower, any provision of each Borrower’s respective articles or
certificate of incorporation, by-laws or other charter documents, or the
provisions of any indenture, instrument or other written or oral agreement to
which any Borrower is a party or is subject or by which any Borrower or any of
its property is bound, or conflict therewith or constitute a default thereunder,
or result in the creation or imposition of any Lien in, of or on any of its
property pursuant to the terms of any such indenture, instrument or agreement.
No order, consent, approval, license, authorization or validation of, or filing,
recording or registration with, or exemption by, any Governmental Authority is
required by or in respect of the Borrowers to authorize or is required in
connection with the execution, delivery and performance of or the enforceability
of this Amendment.

 

SECTION 6. EXPENSES. The Borrowers, jointly and severally, agree to pay to
Lender upon demand, the amount of any and all out-of-pocket expenses, including
the reasonable fees and expenses of its counsel, which Lender may incur in
connection with the preparation, documentation, and negotiation of this
Amendment and all related documents.

 

SECTION 7. REAFFIRMATION. Each Borrower hereby reaffirms its obligations under
each Loan Document to which it is a party.

 

SECTION 8. EFFECTIVENESS. This Amendment will become effective as of the date
hereof upon:

 

8.1 The execution and delivery of this Amendment, whether the same or different
copies, by each Borrower and Lender;

 

8.2 The Lender shall have received copies of all Convertible Senior Debenture
Documents and any other documents or instruments with respect thereto which, in
each case, shall be in form and substance satisfactory to the Lender; and

 

8.3 The Holding Company Borrower shall have consummated the issuance and sale
$125,000,000 in the aggregate (or such greater amount to the extent the initial
purchaser’s option to purchase additional Convertible Senior Debentures is
exercised in accordance with its terms, provided that such amount shall not
exceed $140,000,000) of the Convertible Senior Debentures (as defined by the
Credit Agreement as amended hereby).

 

SECTION 9. GOVERNING LAW. This Amendment will be governed by and will be
construed and enforced in accordance with the laws of the State of Missouri.

 

SECTION 10. CLAIMS, COUNTERCLAIMS, DEFENSES, RIGHTS OF SET-OFF. Each Borrower
hereby represents and warrants to the Lender that it has no knowledge of any
facts what would support a claim, counterclaim, defense or right of set-off.

 

SECTION 11. COUNTERPARTS. This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument. All counterparts will be deemed an original of this Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

BORROWERS:   EURONET WORLDWIDE, INC.,    

a Delaware corporation

   

By:

 

/s/ Rick Weller

--------------------------------------------------------------------------------

   

Name:

 

Rick Weller

   

Title:

 

Executive Vice President and Chief Financial Officer

    PAYSPOT, INC.,    

a Delaware corporation

   

By:

 

/s/ Jeff Newman

--------------------------------------------------------------------------------

   

Name:

 

Jeff Newman

   

Title:

 

Vice President

    EURONET USA, INC.,    

an Arkansas corporation

   

By:

 

/s/ Jeff Newman

--------------------------------------------------------------------------------

   

Name:

 

Jeff Newman

   

Title:

 

Vice President

    PREPAID CONCEPTS, INC.,    

a California corporation

   

By:

 

/s/ Jeff Newman

--------------------------------------------------------------------------------

   

Name:

 

Jeff Newman

   

Title:

 

Vice President

    CALL PROCESSING, INC.,    

a Texas corporation

   

By:

 

/s/ Charles J Stimson

--------------------------------------------------------------------------------

   

Name:

 

Charles J. Stimson

   

Title:

 

President



--------------------------------------------------------------------------------

AGENT AND LENDER   BANK OF AMERICA, N.A.    

By:

 

/s/ John P. Mills

--------------------------------------------------------------------------------

   

Name:

 

John P. Mills

   

Title:

 

Vice President